Citation Nr: 0324910	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-45 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 
1987, for the grant of service connection for asbestosis.

2.  The entitlement to an initial disability in excess of 30 
percent for asbestosis, for the period from June 15, 1987, to 
October 7, 1998.

3.  The entitlement to an initial disability rating in excess 
of 60 percent for asbestosis, for the period from October 8, 
1998, to June 7, 2000..

4.  Entitlement to an effective date earlier than October 8, 
1998, for the grant of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In the January 1996 rating 
action, the RO granted service connection for asbestosis and 
assigned a 10 percent rating, effective September 11, 1995.  
The veteran perfected a timely appeal, challenging both the 
effective date and the evaluation assigned, maintaining that 
the award of service connection should be effective June 11, 
1987, and arguing that he was totally disabled due to his 
asbestosis since 1986.  In light of the veteran's assertion 
that he was totally disabled due to his asbestosis, which 
under the law constitutes a claim of entitlement to a TDIU, 
it has been pending since that time.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001.  

In the July 1997 rating decision, the RO increased the 
evaluation of the veteran's asbestosis to 30 percent.  In 
doing so, the RO assigned June 25, 1995, as the effective 
date of the higher rating, thereby granting an earlier 
effective date for service connection for this disability.  
In the same rating action, the RO denied entitlement to an 
effective date for service connection for asbestosis prior to 
that time, as well as to a TDIU.  The veteran also perfected 
a timely appeal of the July 1997 rating decision to the 
Board.

Thereafter, in a July 2003 rating decision, the RO again 
granted an earlier effective date for service connection for 
asbestosis, establishing service connection effective June 
15, 1987, and assigning a 30 percent rating from that time.  
In that same rating decision, the RO increased the evaluation 
of the veteran's asbestosis to 60 percent, effective October 
8, 1998, and to 100 percent, effective June 8, 2000.  In 
addition, the RO granted his TDIU claim, effective October 8, 
1998, but denied entitlement to his this award prior to that 
time.

Because the veteran has disagreed with the initial ratings 
following the grant of service connection for asbestosis, the 
Board has characterized his claim as separate issues as 
reflected on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

As discussed above, during the course of this lengthy appeal 
the RO has increased the initial 10 percent evaluation of the 
veteran's asbestosis to 30, 60 and 100 percent, effective 
June 15, 1987, October 8, 1998, and June 8, 2000, 
respectively, and has twice awarded earlier effective dates 
for service connection for this disability, i.e., from 
September 11, 1995, ultimately to June 15, 1987.  The Board 
notes, however, that because the 30 and 60 percent ratings do 
not represent the maximum ratings available for the condition 
prior to June 8, 2000, his claims challenging these initial 
evaluations remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Similarly, since he asserts entitlement 
to an effective date of June 11, 1987, for service connection 
for asbestosis, and to a TDIU since that time, his earlier 
effective date claims likewise remain in appellate status.  
Id.

Further, in support of his claim of entitlement to an earlier 
effective date for service connection for asbestosis, the 
veteran asserts that the determination not to award him a 
June 11, 1987, effective date for service connection for 
asbestosis, and to an initial 100 percent evaluation since 
that time, was the result of clear and unmistakable error 
(CUE).  Because these issues are currently in appellate 
status, however, there are no final adverse RO or Board 
decisions that can be subject to a CUE attack; thus, as a 
matter of law, he cannot assert claims of CUE.  Link v. West, 
12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 
325 (1997); see also Morris v. Principi, 239 F.3d 1292, 1296 
(Fed. Cir. 2001).  

Finally, the veteran's claim of entitlement to an effective 
date prior to October 8, 1998, for a TDIU will be addressed 
in the remand section of this decision.


FINDINGS OF FACT

1.  On October 26, 1986, the veteran filed a VA Form 21-526, 
"Veteran's Application for Compensation or Pension," on 
which he stated that he was seeking nonservice-connected 
benefits only, and the claim does not otherwise suggest an 
intent on the part of the veteran to assert a claim of 
service connection for asbestosis.

2.  In a May 1987 rating decision, the RO denied entitlement 
to nonservice-connected pension benefits.

3.  In a statement dated May 8, 1987, and filed at the RO on 
May 11, 1987, the veteran submitted medical evidence in 
support of his application to reopen his pension claim.

4.  On June 15, 1987, the veteran filed a VA Form 21-526, 
"Veteran's Application for Compensation or Pension," in 
which he asserted his original claim of service connection 
for asbestosis; the application is dated June 11, 1987.

5.  Neither the former criteria for evaluating respiratory 
disabilities, in effect when the veteran filed his claim of 
service connection for asbestosis on June 15, 1987, nor the 
revised criteria, which became effective October 7, 1996, are 
more favorable to the veteran's claim.

6.  The evidence of record shows that the veteran's 
asbestosis was not productive of more than moderate dyspnea 
on slight exertion, as confirmed by pulmonary function tests 
(PFTs), at least for the period from June 15, 1987, to 
October 7, 1998.

7.  The evidence of record shows that PFTs revealed Forced 
Vital Capacity (FVC) of no less than 65 percent of predicted, 
and diffusion capacity of carbon monoxide in one breath (DLCO 
(SB)) of no less than 56 percent of predicted, at least for 
the period from June 15, 1987, to October 7, 1998.

8.  The evidence of record shows that the veteran's 
asbestosis was not productive of more than severe dyspnea on 
slight exertion, as confirmed by pulmonary function tests, at 
least for the period from October 8, 1998, to June 7, 2000.  

9.  The evidence of record shows that PFTs revealed FVC of no 
less than 50 percent of predicted, and DLCO (SB) of no less 
than 40 percent of predicted, at least for the period from 
October 8, 1998, to June 7, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 15, 
1987, for a grant of service connection for asbestosis, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2003).

2.  The criteria for an initial disability rating in excess 
of 30 percent for asbestosis, for the period from June 15, 
1987, to October 7, 1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.27, 4.97, Diagnostic Codes 6801, 6802, 6833 
(1996, 2003).

3.  The criteria for an initial disability rating in excess 
of 60 percent for asbestosis, for the period from October 8, 
1998, to June 7, 2000, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.27, 4.97, Diagnostic Codes 6801, 6802, 6833 (1996, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims seeking 
an earlier effective date for service connection for 
asbestosis, and challenging the propriety of the initial 30 
and 60 percent evaluations for this disease, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran was provided with VA examinations to determine 
the nature, extent and severity of his asbestosis in February 
1987; January and May 1997, with a June 1997 addendum to the 
May 1997 examination report; and in June 2002.  In addition, 
the RO associated voluminous records and reports of his 
treatment for this condition by private as well VA examiners, 
dated from the early 1980s until June 2003.  The RO has also 
obtained the Social Security Administration (SSA) 
determination awarding the veteran disability benefits from 
that agency, together with the records considered by SSA.  He 
and his representative have been provided with a statement of 
the case and supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  Moreover, in 
the June 2003 supplemental statement of the case, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This communication gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  Moreover, as the veteran has indicated 
that his treatment is at the Dublin, Georgia, VA Medical 
Center and VA has obtained voluminous records of his 
treatment at that facility, dated until June 2003, there is 
no identified evidence, dated prior to June 8, 2000, that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); ), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

On October 26, 1986, the veteran filed a VA Form 21-526, 
"Veteran's Application for Compensation or Pension."  On 
that application, in response to the form's request for 
information regarding treatment, the veteran indicated, 
"(None-Nonservice-Connected Claim Only).  Annexed to this 
application, the veteran submitted records of his private 
medical care, dated from April 1983 to August 1986, which 
reflect a history of in-service asbestos exposure and showing 
that he had asbestosis and peripheral vascular disease.

In a May 1983 report, Dr. Harry Evan Rollings stated that the 
veteran sought treatment for slight to moderate dyspnea.  The 
physician noted the veteran's history of having been exposed 
to asbestos during service.  He stated that a chest X-ray 
disclosed pleural plaque on the diaphragm over the vertebral 
structures.  Dr. Rollings reported that PFTs showed that the 
veteran had FVC, post-medication, of 86 percent of predicted.

In a November 1984 report and accompanying treatment notes, 
Dr. Rollings reported that he had examined him the previous 
year and that the veteran complained of having dyspnea and 
some wheezing on slight exertion.  PFTs revealed that he had 
a vital capacity of 70 percent of the predicated value, with 
a maximum ventilation of 61 percent, and a peak flow of 66 
percent of the predicted value.  Dr. Rollings reported that 
the veteran's condition had worsened during the past year and 
that he was definitely more short of breath since that time.  
In this regard, he stated that the veteran was able to walk 3/4 
of a block on level ground before becoming short of breath.

In an August 1986 report, Dr. Isabella K. Sharpe, a pulmonary 
specialist, noted the veteran's history of in-service 
exposure to asbestos.  PFTs revealed FVC of 74 percent after 
bronchodilation and diffusion capacity of carbon monoxide in 
one breath (DLCO (SB)) of 58 percent of predicted; she 
diagnosed him as having advanced asbestosis and asbestos-
related pleural disease.  

In February 1987, the veteran was afforded a formal VA 
examination.  The physician noted that the veteran had a 
history of asbestosis.  PFTs revealed that FVC was 83 percent 
of predicted.  In addition, they also showed that the 
diffusion capacity of carbon monoxide in one breath (DLCO 
(SB)) was 97 percent of predicted; the examiner commented 
that the results revealed "no significant abnormality."  
Further, a chest X-ray revealed some calcific pleural 
thickening over the left hemidiaphragm and at the interior 
lateral aspect of the hemothorax.  The radiologist stated 
that the X-ray was otherwise negative, and the examiner 
diagnosed the veteran as having respiratory distress, 
etiology unknown; history of exposure to asbestos; and 
pleural thickening.

Based on the above evidence, in a May 1987 rating decision, 
the RO denied entitlement to nonservice-connected pension 
benefits.  That same month, the veteran applied for a "re-
evaluation" of his pension claim, and in support submitted 
medical evidence that was duplicative of what he had 
previously filed; in a June 1987 rating action, the RO 
confirmed and continued its denial of the veteran's claim for 
nonservice-connected pension benefits.

On June 15, 1987, the veteran filed a VA Form 21-526, 
"Veteran's Application for Compensation or Pension," in 
which he asserted a claim of service connection for 
asbestosis; the application is dated June 11, 1987.  Annexed 
to this application, the veteran resubmitted the private 
medical evidence discussed above, which is dated in the 
1980s.

In a September 1987 rating decision, based on its review of 
the veteran's service medical records, as well as the post-
service private and VA medical evidence, the RO denied 
service connection for asbestosis.  There is no indication, 
however, that the veteran was notified of this determination, 
or provided his appellate rights.

In a January 1988 report, Dr. Sharpe indicated that the 
veteran complained of having shortness of breath on exertion.  
FVC was 78 percent of predicted, and the DLCO (SB) was 123 
percent of predicted; Dr. Sharpe reiterated her diagnoses of 
advanced asbestosis and asbestos-related pleural disease  

On June 26, 1995, the veteran filed another VA Form 21-526 in 
which he asserted a claim of service connection for 
asbestosis; this application was apparently misfiled.

On September 11, 1995, the veteran filed an informal claim of 
service connection for asbestosis.  In support of this claim, 
he submitted medical evidence showing that he had the 
disease, including an August 1995 report prepared by Dr. 
Herman Levy, a pulmonary specialist; he also filed a copy of 
an August 1995 asbestos-exposure questionnaire.  In his 
report, Dr. Levy observed that the veteran had been 
originally diagnosed by Dr. Sharpe as having asbestosis in 
1986, and that Dr. Sharpe had opined that the disability had 
its onset in the 1950s as a consequence of the veteran's 
exposure to asbestos during service.  In his report, Dr. Levy 
did not report the veteran's symptoms or the findings of any 
diagnostic studies.

Based on its review of the newly submitted evidence, in a 
January 1996 rating decision, the RO granted service 
connection for asbestosis and assigned an initial 10 percent 
rating under Diagnostic Code 6899-6801, effective September 
11, 1995.  In a February 1996 letter, the RO notified him of 
the January 1996 rating decision and stated that the 
evaluation of his service-connected asbestosis had been 
increased from noncompensably to 10 percent disabling.

In response, in his February 1996 Notice of Disagreement 
(NOD), the veteran challenged both the effective date of the 
award of service connection as well as the evaluation 
assigned.  In this regard, he maintained that the effective 
date should be retroactive to his original June 11, 1987, 
claim of service connection for asbestosis, and argued that 
he had been totally disabled due to his asbestosis since 
1986, implying that a 100 percent schedular rating was 
warranted; in support of his latter contention, the veteran 
cited an SSA decision that awarded him benefits effective 
from 1986.

In November 1996, the veteran filed his Substantive Appeal, 
in which he cited the medical evidence showing that he had 
asbestosis since the 1980s and asserted that it was CUE not 
to award him an effective date back to the time of his 
original 1987 application for service connection the disease.  
Further, he reiterated that he was 100 disabled due to his 
asbestosis, and in support, submitted a copy of a May 1988 
SSA determination that awarded him disability benefits from 
that agency, effective September 1986, due in part to his 
lung disease; the agency also cited the veteran's gout, 
arthritis and hypertension.  In addition, the veteran 
submitted copies of medical records that had been considered 
by the SSA.  

In January 1997, the veteran filed a VA Form 21-8940, 
"Veteran's Application For Increased Compensation Based On 
Unemployability."  On the form, the veteran indicated that 
his asbestosis began affecting his employability in 1982 or 
1983, and that he was unable to work from 1983 to 1986 due to 
this disease.

In January 1997, the veteran was afforded a formal VA 
respiratory examination.  At the outset of the examination 
report, the examiner noted the veteran's pertinent medical 
history.  During the examination, the veteran complained of 
having shortness of breath and reported that he was unable to 
do any strenuous kind of activity; in this regard, he stated 
that he was unable to walk more than 100 to 150 feet without 
stopping due to shortness of breath.

The examination revealed that the veteran's lungs were clear, 
with no rales or rhonchi.  There were mild fibrotic changes, 
with pleural thickening and calcification noted along the 
lateral aspect of the mid to lower hemothorax.  FVC, pre-
drug, was 61 percent of predicted; post-bronchodilation 
studies were not performed.  DLCO value was 99 percent of 
predicted.  A chest X-ray revealed pleural thickening and 
calcification compatible with chronic asbestosis.  The 
examiner stated that the PFTs showed a moderate restrictive 
disease and diagnosed the veteran as having COPD and X-ray 
evidence of pulmonary asbestosis.

Because the PFT results were not reported using post-
bronchodilation percentages, in April 1997, the RO requested 
that the veteran undergo another round of studies, which were 
performed in May 1997 and revealed that FVC was 89 percent of 
predicted; a DLCO (SB) study was not conducted.  The examiner 
stated that a chest X-ray revealed findings similar to that 
shown in January 1997.  Further, in a June 1997 addendum, a 
VA physician reported that he had reviewed the veteran's 
claims folder.

Based on the findings and conclusions contained in the VA 
examination reports, in a July 1997 rating decision, the RO 
increased the evaluation of the veteran's asbestosis to 30 
percent.  In doing so, the RO notified the veteran that, 
effective October 7, 1996, VA had revised the criteria for 
diagnosing and evaluating respiratory disabilities, and 
considered the claim under both the former and revised 
criteria.  In addition, the RO observed that because the 
veteran had originally filed a claim on June 26, 1995, it 
awarded him the 30 percent rating effective that date.  The 
RO concluded, however, that because there was no indication 
that the veteran had appealed its September 1987 rating 
decision that denied service connection for asbestosis or 
that it was clearly and unmistakably erroneous, an effective 
date prior to June 26, 1995, was not warranted.  Finally, the 
RO denied the veteran's claim seeking a TDIU.

In August 1997, the veteran filed an NOD to the RO's denial 
of his TDIU claim; he perfected the appeal of this issue by 
filing his January 1998 Substantive Appeal in which he 
reiterated his arguments and cited to medical treatises.  In 
addition, in an October 1997 statement, he reiterated that 
the effective date of service connection for asbestosis 
should be in 1987, and requested that VA obtain the records 
of his treatment at the Dublin, Georgia, VA Medical Center 
(Dublin VAMC).

In a June 23, 2000, statement, the veteran noted that he had 
attached copies of his treatment records from the Dublin 
VAMC.  The veteran noted that findings of the PFTs, including 
one dated June 12, 2000, which he asserted reflected his 
entitlement to a 60 percent rating; as he pointed out, the 
physician noted that the veteran's FVC was "markedly 
reduced" at 31 percent of predicted.  

A review of these records, which are dated from February to 
June 2000, shows that the same result was revealed by a PFT 
conducted on June 8, 2000.  A PFT performed on February 3, 
2000, disclosed that he had an FVC of 61 percent of 
predicted.

In compliance with the veteran's request, the RO associated 
records of his treatment at the Dublin VAMC, dated from 
January 1997 to June 2001.  These records show that in August 
1997, an examination revealed that the veteran's lungs were 
clear to auscultation and percussion bilaterally without any 
rales or rhonchi.  In addition, in April 1998, the veteran 
complained of having shortness of breath, and in July 1998, 
an examiner noted that the veteran used a bronchodilator; in 
February 1999, a physician stated that the veteran was 
prescribed Proventil to treat his respiratory problems, and 
that he was on an Atrovent inhaler.  The records also reflect 
that in October 1998, a PFT disclosed that FVC, pre-
medication, of 51 percent of predicted; a chest X-ray dated 
that same month showed findings suggestive of chronic 
asbestosis.  Finally, the entries contain duplicate copies of 
the June 8 and June 12, 2000, PFTs.

In June 2002, the veteran was afforded another formal VA 
respiratory examination.  The examiner noted the veteran's 
pertinent in-service and post-service medical history and 
reported that a PFT revealed FVC was 44 percent of predicted.  
The examiner indicated that the findings were consistent with 
asbestosis.

February 2000 to June 2003 VA outpatient treatment records 
include the June 2000 PFT results discussed above.  The 
entries show that the veteran was seen on numerous occasions 
for treatment of various conditions.  With respect to his 
asbestosis, in addition to the June 2000 PFTs noted above, a 
June 2001chest X-ray revealed evidence of bilateral pleural 
thickening, and in June 2003, a PFT disclosed FVC, pre-drug, 
was 34 percent of predicted.

Finally, as noted in the introduction, in a July 2003 rating 
decision, the RO again granted an earlier effective date for 
service connection for asbestosis, establishing service 
connection effective June 15, 1987, and assigning a 30 
percent rating from that time.  In doing so, the RO noted 
that the veteran's original claim of service connection for 
asbestosis was filed on June 15, 1987, and there was no 
evidence that the veteran was ever notified of the 
determination or provided his appellate rights, and thus it 
remained open since that time.  

In that same rating decision, the RO increased the evaluation 
of the veteran's asbestosis to 60 percent, effective October 
8, 1998, under Diagnostic Code 6833, and to 100 percent under 
that code, effective June 8, 2000.  In this regard, the RO 
reiterated that the criteria for evaluating respiratory 
disabilities had changed, effective October 7, 1996, and 
considered the claim under both the former and the revised 
criteria.  In doing so, the RO noted that the findings 
contained in Dr. Rollings' May 1983 report showed no 
significant abnormalities, and that the veteran complained of 
shortness of breath related to heavy physical activity.  In 
addition, the RO pointed out that in his November 1984 
report, Dr. Rollings indicated that the veteran was able to 
walk 3/4 of a block on level ground before becoming short of 
breath, and that PFTs disclosed that the FVC was 84 percent 
of predicted, and 86 percent post-bronchodilator.  The RO 
also cited the findings contained in Dr. Sharpe's August 1986 
report, which reflect that PFTs revealed moderate restriction 
and the veteran reported having shortness of breath after 
walking one block and climbing one flight of stairs.  
Further, the RO observed that the February 1987 VA 
examination report revealed that FVC was 83 percent of 
predicted, pre-bronchodilator, and the DLCO value was 99 
percent of predicted.  The RO added that the records of the 
veteran's treatment show that he was diagnosed as having 
asbestosis and COPD, and essentially, that the findings 
reflect his entitlement to a 30 percent rating, effective the 
date service connection was established.

In that same decision, the RO determined that, effective 
October 8, 1998, entitlement to a 60 percent rating was shown 
because on that date FVC was 51 percent of predicted and that 
the testing revealed moderate restriction.  In addition, the 
RO determined that a 100 percent rating was warranted based 
on the two June 2000 findings showing  indicated FVC of 31 
percent of predicted, pointing out that the follow-up test 
conducted four days later disclosed the same result.  The RO 
also noted that a June 2002 PFT showed FVC of 44 percent of 
predicted.  Moreover, that RO stated that a June 2003 PFT 
revealed results similar to those shown in June 2002, with a 
DLCO of 61 percent.  

Analysis

I.  Entitlement to an earlier effective date for service 
connection for asbestosis

The record shows that the veteran's original claim, dated 
June 11, 1987, was filed at the RO on June 15, 1987, the date 
the RO from which the RO has established service connection, 
i.e., the date of receipt of the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

In his statements and testimony, the veteran contends that an 
effective date of June 11, 1987, is warranted because the 
evidence shows that his asbestosis is related to service and 
that is the date on which he filed his claim.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest 
effective date for a grant of service connection for 
asbestosis, because although dated on June 11, 1987, the 
application was not received by VA until June 15, 1987, and 
thus by law entitlement prior to that time is precluded.

The Board notes for any original claim for service connection 
the general rule discussed above applies unless another 
specific exception applies.  No such exception is applicable 
in this case; accordingly, the earliest date that service 
connection could have been established for service connection 
for asbestosis, i.e., the date of receipt of the claim, here 
July 15, 1987, the date assigned by the RO.  See 38 U.S.C.A. 
§ 5110(a).  

Further, although the Board acknowledges that any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  As such, the records of the 
veteran's private treatment for asbestosis, dated since 1983, 
cannot serve as a claim of service connection because service 
connection had not previously been established for this 
condition, and thus the mere receipt of medical records 
cannot be construed as an informal claim.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  Instead, the record 
shows that the records were reviewed by VA in conjunction 
with the veteran's nonservice-connected pension claims.

Because this case is factually similar to Lalonde, the Board 
concludes that a discussion of that case in instructive for 
the Board's consideration of this matter.  In Lalonde, the 
Board denied a claim of entitlement to an effective date for 
service connection for an anxiety disorder earlier than the 
date of receipt of the claim for this condition, which was 
received in March 1993.  The United States Court of Appeals 
for Veterans Claims (Court), in affirming the Board, 
specifically observed that, while being treated by VA, the 
veteran had consistently complained, at least since 1964, of 
suffering from a nervous condition.  The Court held, however, 
that because the record was devoid of any communication from 
the veteran prior to March 1993 that could be construed as a 
formal or informal claim for benefits that identified the 
benefit sought, service connection for his nervous condition 
prior to that time was prohibited.  Id. at 381-82.  As such, 
the Board reiterates that private medical records showing 
treatment for asbestosis prior to July 15, 1987, cannot serve 
as a claim of service connection for this condition, and 
therefore this claim must be denied.

Further, although the Board acknowledges that the VA Form 21-
526, Veteran's Application for Compensation or Pension, which 
was received by the RO in October 1986, may be considered as 
a claim for both pension and compensation for a service-
connected disability.  See 38 C.F.R. § 3.151(a).  The Board 
points out, however, that in this case, the veteran 
affirmatively indicated that he was seeking nonservice-
connected benefits only.  As such, by his own explicitly 
stated intent, the Board finds the he did not assert a claim 
of service connection for asbestosis at that time.

II.  Initial evaluations for asbestosis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been granted service connection.  In the 
former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

As discussed above, effective October 7, 1996, VA revised the 
criteria for diagnosing and evaluating respiratory 
disabilities.  61 Fed. Reg. 46,720 (1996).  The revised 
regulations add a new diagnostic code, 6833, which 
specifically provides for the evaluation of asbestosis.  Id. 
at 46,725; 38 C.F.R. § 4.97.  Further, although not 
specifically indicated in the revised regulations, the 
comments in the Federal Register, which show evidence of VA's 
regulatory intent, reflect that VA indicated that, for rating 
purposes, the results of PFTs, after optimum therapy, rather 
than pre-bronchodilation, be used.  Id. at 46,723.

A.  An initial disability in excess of 30 percent for 
asbestosis, for the period from June 15, 1987, to October 7, 
1998.

The veteran's asbestosis is evaluated as 30 percent disabling 
from the date of service connection, i.e., July 15, 1987, 
until October 7, 1998.  Following a careful review of the 
evidence, the Board finds that the preponderance of the 
evidence is against a finding that his asbestosis warrants an 
evaluation in excess of 30 percent for any time during this 
period under either the former or the revised regulation.

In reaching this determination, the Board notes that during 
the preliminary stages of this appeal, the veteran's 
asbestosis was evaluated as 30 percent disabling by analogy 
to silicosis under former Diagnostic Code 6801, which 
provided that a 30 percent rating was warranted for moderate 
silicosis  with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, which was confirmed by pulmonary 
function tests.  A 60 percent rating under this code required 
a showing that the condition was productive of symptoms 
analogous to severe pneumoconiosis, manifested by extensive 
fibrosis, and severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Finally, 
the former regulation provided that a 100 percent rating was 
warranted for pronounced respiratory disability when there 
were lesions comparable to advanced pulmonary tuberculosis or 
PFTs confirmed a markedly severe degree of ventilatory 
deficit, with dyspnea at rest, and other evidence of severe 
impairment of bodily vigor producing total incapacity.

Pursuant to the revised regulation, which as noted above 
includes new Diagnostic Code 6833, which specifically sets 
forth the criteria for evaluating asbestosis, when FVC is 65-
74 percent of predicted, or; DLCO (SB) is 56-65 of predicted, 
a 30 percent rating is warranted.  A 60 percent evaluation is 
assignable for FVC of 50-64 percent of predicted, or; DLCO 
(SB) of 40-55 percent of predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  Finally, a 100 percent 
evaluation warrants FVC less than 50 percent of predicted or; 
DLCO (SB) is less than 40 percent of predicted, or; maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy.

Evaluating the veteran's asbestosis under the former 
criteria, the Board notes that although the veteran 
repeatedly complained of having dyspnea, this manifestation 
is contemplated in the 30 percent rating.  Indeed, in 
November 1983, his private physician, Dr. Rollings, reported 
that the veteran sought treatment for complaints of slight to 
moderate dyspnea and PFTs tests revealed that, post-
bronchodilator, the FVC was 86 percent of predicted.  
Moreover, that same physician, in his November 1984 report, 
indicated that, although the veteran's condition had 
definitely worsened during the past year and he then 
complained of having dyspnea and some wheezing on slight 
exertion and was only able walk 3/4 of a block on level ground 
before becoming short of breath, PFTs revealed that he had a 
vital capacity of 70 percent of predicted value and a maximum 
ventilation of 61 percent.  Further, in her August 1986 
report, Dr. Sharpe, the veteran's private pulmonary 
specialist, reported that PFTs revealed FVC of 74 percent 
after bronchodilation and DLCO (SB) of 58 percent of 
predicted.  

The Board also observes that the February 1987 VA examination 
report states that PFTs revealed that FVC was 83 percent of 
predicted and DLCO (SB) was 97 percent of predicted, which 
the examiner indicated revealed "no significant 
abnormality."  The Board notes that the VA examiner's 
findings are similar to those set forth in Dr. Sharpe's 
January 1988 report, which reflects that the veteran 
complained of having shortness of breath on exertion.  FVC 
was 78 percent of predicted, and the DLCO (SB) was 123 
percent of predicted.

In his August 1995 report, Dr. Levy did not report the 
veteran's symptoms or the findings of any diagnostic studies.  
Further, the January 1997 VA examination report shows that 
although the veteran complained of having shortness of breath 
and an inability to perform any strenuous kind of activity, 
he acknowledged being able to walk more than 100 to 150 feet 
without stopping due to shortness of breath.  Moreover, 
according to that report, the FVC, pre-drug, was 61 percent 
of predicted, and DLCO value was 99 percent of predicted, and 
the examiner commented that the PFTs showed a moderate 
restrictive disease and diagnosed the veteran as having COPD 
and X-ray evidence of pulmonary asbestosis.  Further, PFTs 
conducted in May 1997, which were reported using post-
bronchodilation percentages, revealed that FVC was 89 percent 
of predicted; a DLCO (SB) study was not performed.  

The only other pertinent medical records are those from the 
Dublin VAMC, which reflect that in August 1997, an 
examination revealed that the veteran's lungs were clear to 
auscultation and percussion bilaterally without any rales or 
rhonchi, and that in  April 1998, he complained of having 
shortness of breath.  A July 1998 entry shows that the 
veteran used a bronchodilator, and in October 1998, a PFT 
disclosed that FVC, pre-medication, of 51 percent of 
predicted.

Accordingly, the evidence does not show that he had severe 
dyspnea on slight exertion.  Moreover, in any event, the 
rating criteria require that the findings be confirmed by the 
results of PFTs, which have consistently shown that the 
veteran had no more than moderate impairment.  Accordingly, a 
higher initial rating under the former criteria is not 
warranted.

The Board finds that evaluating the veteran's condition under 
the revised regulations yields a similar result because none 
of the PFTs conducted prior to October 8, 1998, either pre or 
post-bronchodilator, show that the veteran's asbestosis was 
manifested by an FVC of 50-64 percent of predicted, or; DLCO 
(SB) of 40-55 percent of predicted.  Accordingly, entitlement 
to an initial disability rating in excess of 30 percent for 
period from June 15, 1987, to October 7, 1998, is not 
warranted.

B.  An initial disability in excess of 60 percent for 
asbestosis, for the period from October 8, 1998, to June 7, 
2000.

As noted above, effective October 8, 1998, the initial 
disability rating for the veteran's asbestosis is 60 percent, 
and effective June 8, 2000, it is rated as 100 percent 
disabling.  Following a careful review of the medical 
evidence, the Board agrees with the RO and concludes that the 
preponderance of the evidence is against a finding that the 
veteran's asbestosis approximates, or more nearly 
approximates, the criteria for a rating in excess of 60 
percent under either the former or the revised regulations 
for any time during the period from October 8, 1998, to June 
7, 2000.

In this regard, the Board notes that following the October 
1998 PFT, which revealed that the veteran's FVC was 51 (it 
was conducted pre-bronchodilator), a PFT performed on 
February 3, 2000, disclosed that he had an FVC of 61 percent 
of predicted.  Further, although in June 2000 the veteran 
submitted copies of records showing that his FVC was markedly 
reduced, together with PFTs confirming that it was twice 
recorded at 31 percent of predicted on June 8 and June 12, 
2000, on the basis of those results, the RO assigned a total 
schedular evaluation for the veteran's asbestosis, effective 
the date of the earlier test, i.e., the earliest date that it 
was factually ascertainable.  Simply stated, there is no 
medical evidence in the claims folder, dated prior to June 8, 
2000, that reflects that his asbestosis was either productive 
of pronounced respiratory impairment, as reflected by lesions 
comparable to advanced pulmonary tuberculosis or PFTs 
confirming a markedly severe degree of ventilatory deficit, 
with dyspnea at rest, and other evidence of severe impairment 
of bodily vigor producing total incapacity.  Further, because 
the evidence does not show that the PFTs result show that the 
veteran's asbestosis approximate, or more nearly approximate, 
the revised criteria for a 100 percent rating under 
Diagnostic Code 6833, the preponderance of the evidence is 
against the claim.

C.  Extraschedular Consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that prior to June 8, 
2000, the veteran's asbestosis resulted in so exceptional or 
so unusual a disability picture as to warrant the assignment 
of evaluations higher than 30 percent, for the period from 
June 15, 1987, to October 7, 1998; and higher than 60 
percent, for the period from October 8, 1998, to June 7, 
2000, respectively, on an extra-schedular basis, for any 
period since the grant of service connection.  See 38 C.F.R. 
§ 3.321.  Further, although the RO has established 
entitlement to a TDIU effective that date under the criteria 
set forth in 38 C.F.R. § 4.16, there is no indication that, 
pursuant to the criteria set forth in 38 C.F.R. § 3.321 that 
this disability resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  In addition, the disease has not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an effective date earlier than June 15, 1987, 
for a grant of service connection for asbestosis, is denied.

Entitlement to an initial disability rating in excess of 30 
percent for asbestosis, for the period from June 15, 1987, to 
October 7, 1998, is denied.

Entitlement to an initial disability rating in excess of 60 
percent for asbestosis, for the period from October 8, 1998, 
to June 7, 2000, is denied.


REMAND

As noted in the introduction, in its July 2003 rating 
decision, the RO granted the veteran's TDIU claim, effective 
October 8, 1998, based on its finding that his asbestosis 
warranted a 60 percent rating since that time, but denied 
entitlement to his this award prior to that time; in doing 
so, the RO pointed out that the SSA had granted him 
entitlement to disability benefits because of the impact of 
numerous conditions in addition to his asbestosis.  

On his June 26, 1995, VA Form 21-526, however, in addition to 
filing a claim of service connection for asbestosis, the 
veteran asserted claims of service connection for COPD, 
insomnia, hypertension and gout.  Although in a January 1997 
statement the veteran withdrew his claim of service 
connection for gout, in that same statement, he maintained 
that his insomnia was secondary to his service-connected 
asbestosis; in this regard, the Board observes that the 
medical evidence shows that when receiving treatment for his 
asbestosis, the veteran has complained of having problems 
sleeping, and in June 2001, a VA physician diagnosed him as 
having insomnia.

In its May 1987 rating decision that initially denied the 
veteran's pension claim, although the veteran had not filed a 
claim of service connection for hypertension, the RO 
determined that service connection was not warranted for that 
disease.  To date, the veteran's COPD and insomnia claims 
have not been adjudicated, and the RO has not considered 
whether new and material evidence had been received to reopen 
the veteran's hypertension claim.

The Board notes that the determination of the veteran's COPD, 
insomnia and hypertension claims may impact the veteran's 
claim seeking an effective date prior to October 8, 1998, for 
an award of a TDIU because if service connection is 
established for any of these conditions, an evaluation and 
effective date for service connection must be assigned.  
Moreover, if a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot, 
effective the date of the 100 percent schedular evaluation.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999).  As such, because the 
veteran's unadjudicated COPD, insomnia and hypertension 
claims may potentially impact on his claim seeking an earlier 
effective date for his TDIU, these claims are inextricably 
intertwined with the TDIU claim, and a Board decision at this 
time would be premature.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
service connection for COPD and insomnia, 
his application to reopen a claim of 
service connection for hypertension, as 
well as to an effective date prior to 
October 8, 1998, for an award of a TDIU.  
The letter should also specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for COPD, 
insomnia and hypertension since service.  
This should specifically include any 
records of the veteran's treatment at the 
Dublin, Georgia, VA Medical Center, dated 
since June 2003.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any COPD, insomnia and hypertension 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all obstructive 
respiratory pathology, insomnia and 
hypertension found to be present.  
Thereafter, the examiner should indicate 
whether the veteran has COPD and/or 
insomnia, and if so, whether either of 
these conditions is related to or had its 
onset during service.  With respect to 
his hypertension, the examiner should 
indicate the likelihood that this disease 
is related to service, or had its onset 
during or within one year of his 
discharge from service in May 1955, i.e., 
by May 1956.  In addition, the examiner 
should comment as to whether the 
veteran's COPD, insomnia and hypertension 
were caused or chronically worsened by 
his service-connected asbestosis.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's COPD, insomnia and hypertension 
claims, and thereafter reconsider his 
entitlement to a TDIU prior to October 8, 
1998.  In doing so, the RO must consider 
both direct and secondary service 
connection for COPD and insomnia, as well 
as whether new and material evidence has 
been received to reopen his hypertension 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



